MEMORANDUM OPINION







 
 
 
 
 
 
 
MEMORANDUM OPINION
 
 
No. 04-09-00003-CV
 
Jim GEORGOULAKIS
and Melissa Georgoulakis,
Appellants
 
v.
 
Eddie J. MUHLENBERG
and the Housing Consultants, Inc.,
Appellees
 
 
From the 166th Judicial
District Court, Bexar County, Texas
Trial Court No. 2006-CI-13829
Honorable Gloria
Saldana, Judge Presiding
 
PER CURIAM 
 
Sitting:            Rebecca
Simmons, Justice
                        Steven
C. Hilbig, Justice
                        Marialyn
Barnard, Justice
 
Delivered and
Filed:   June 17, 2009
 
VACATED AND
REMANDED
 
The
parties have filed a joint motion, stating that they have fully resolved and
settled all issues in dispute.  They request that the trial court’s judgment be
VACATED, and that the cause be REMANDED for the entry of a judgment in
conformity with their settlement agreement.  
            The
motion is granted.  The judgment of the trial court is vacated, and the cause
is remanded for the entry of a judgment in conformity with the settlement
agreement.  The clerk of this court is directed to issue the mandate in this
appeal contemporaneously with the issuance of the court’s opinion and judgment.
PER
CURIAM